Application serial no. 15/952,965

Examiner’s proposed claim amendments for Applicant’s after final amendment filed 5/26/22 for discussion purposes:

Proposed amendment to claim 6:

---The method of claim 1 further comprising after the step of immunizing a subject with a composition comprising antigen, wherein the antigen comprises the peptide-MHC complex, subsequently immunizing the subject with a second composition comprising a second antigen that comprises the same MHC but a different peptide than in the first peptide-MHC complex.---

Proposed amendment to claim 14.  

---The method of claim 1, wherein the step of excluding cells that bind to a decoy peptide-MHC complex prior to forming the hybridoma further comprises excluding cells that bind to a peptide not bound to an MHC complex and/or to an MHC complex not bound to a peptide, wherein the peptide and MHC are the same as that used in the p:MHC complex in the immunizing step.---


/G. R. EWOLDT/Primary Examiner, Art Unit 1644